Citation Nr: 0324834	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  96-28 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include schizophrenia and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disability, to include schizophrenia and PTSD.

In November 2000 the Board remanded the case to the RO for 
additional evidentiary and procedural development.  Following 
this development the RO confirmed its denial of the veteran's 
claim in a May 2003 rating decision/Supplemental Statement of 
the Case.  The case was returned to the Board in August 2003 
and the veteran now continues his appeal.


FINDINGS OF FACT

The veteran's undifferentiated schizophrenia had its onset 
during active duty.


CONCLUSION OF LAW

Undifferentiated schizophrenia was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
Because the claim is being granted in full, the notification 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 have been fully satisfied.

Factual Background

The veteran's service medical records show normal psychiatric 
findings during pre-enlistment examination in December 1963 
and on separation examination in February 1968, with no 
report of treatment for any psychiatric complaints during his 
entire period of active duty.

Post-service medical records from VA, Social Security 
Administration (SSA) and private health care providers show 
that the veteran was first diagnosed with a psychiatric 
disorder in May 1974 when he was hospitalized at a VA 
facility for a paranoid state with schizoidal features.  
Pertinent medical records show that from that time to the 
present day the veteran received treatment, counseling and 
occasional hospitalization for undifferentiated schizophrenia 
with paranoid features.  The records also show that the 
veteran reported having a psychotic delusion that he had a 
device or a machine implanted by "the government" within 
his head that was broadcasting his personal thoughts onto 
television.  According to the veteran's personal 
recollection, he suddenly "stopped" his life in early 1969 
and was unable to finish college because of onset of these 
delusions.  

In April 2003 the veteran underwent a VA examination for 
mental disorders.  The examiner noted the veteran's history 
of his first psychiatric diagnosis and hospitalization for a 
psychotic disorder in 1974 with an extensive history of 
psychiatric treatment thereafter.  The veteran reported to 
her that his symptoms began in 1969 after an electronic 
device, which he referred to as a "bug" was placed in his 
head by "the government."  Following her interview of the 
veteran she concluded that the veteran did not display 
symptomatology that met the criteria for a diagnosis of PTSD 
but that he did have undifferentiated schizophrenia.  The 
examiner expressed her opinion that it was at least as likely 
as not that the veteran's psychiatric illness was related to 
his period of military service, based on his medical history 
and his own account regarding the time of onset of his 
psychotic symptoms.  Shortly after her report was issued, the 
examiner was asked by the RO to provide an addendum to 
clarify her opinion.  In an April 2003 addendum the examiner 
stated that she wished to modify her opinion and state that 
it was as likely as not that the veteran's psychiatric 
disorder was related to his period of military service.  She 
acknowledged that there was no evidence, objective or 
otherwise, which linked the psychiatric disability with 
service other than the veteran's self-report that his 
psychiatric symptoms began within one year after he left 
active duty.  The examiner then presented the following 
statement:

"The veteran was judged to be a reliable and 
accurate historian during the interview.  For 
example, his self-reported psychiatric treatment 
was consistent with (his) medical records.  Thus, 
the examiner had no reason not to believe the 
veteran's word regarding the onset of his 
illness.  However, due to the fact that there is 
no supporting medical evidence regarding the 
onset of his psychiatric illness, it is this 
examiner's conclusion. . . that it is as likely 
as not that the illness is causally related to 
his military service."

A May 2003 telephone contact report shows that the RO 
contacted the above VA examiner asking of she intended to 
state in her opinion and addendum that there was a 50-50 
conclusion regarding the merits in favor of and against a 
finding that the veteran's psychiatric disorder began during 
his period of military service.  The contact report show that 
psychiatric examiner confirmed that this was her intent, that 
she made her conclusion sufficiently clear and that no 
further statement from her in this regard was needed.

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of nervous symptoms in 
service will permit service connection for a psychiatric 
disorder, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

In the present case, we find that notwithstanding the absence 
of any objective medical records demonstrating the onset of 
psychiatric symptoms during the veteran's period of active 
duty or the manifestation of a chronic psychotic disorder to 
a compensable degree within  one year following his discharge 
from service, the opinion of the VA examiner who interviewed 
the veteran and reviewed his pertinent history in April 2003 
was that it was as likely as not that his psychotic disorder 
was causally related to his period of military service.  As 
there is no other objective medical opinion of record 
presenting an opposing viewpoint, we find that the VA 
examiner's opinion is, by itself, evidence that is in 
relative equipoise regarding the merits of the claim at 
issue.  Therefore, because the evidence in this case is 
approximately balanced the benefit-of-the-doubt doctrine 
applies and the claim for service connection for 
undifferentiated schizophrenia is granted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  This allowance is subject to the controlling laws 
and regulations that govern awards of VA compensation 
benefits.  See 38 C.F.R. § 3.400 (2002).


ORDER

Service connection for undifferentiated schizophrenia is 
granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



